Citation Nr: 0216485	
Decision Date: 11/15/02    Archive Date: 11/25/02

DOCKET NO.  00-22 636A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

Entitlement to a compensable evaluation for right ankle 
ligamentous strain.

(The issue of entitlement to an evaluation in excess of 10 
percent for a low back disability will be the subject of a 
future decision.)

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel





INTRODUCTION

The veteran had active naval service from December 1968 to 
November 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) from a March 2000 decision of the Department 
of Veterans Affairs (VA) Portland Regional Office (RO), which 
granted service connection for, in pertinent part, a low back 
disability (rating it 10 percent disabling) and chronic 
ligamentous strain of the right ankle (rating it zero percent 
disabling).  The veteran is contesting the initial ratings.  
Service connection for Agent Orange-related skin disability 
was also denied by that decision; however, the veteran did 
not initiate an appeal as to that disability; thus, it is not 
now before the Board.  38 C.F.R. §§ 20.200, 20.201, 20.302 
(2002).

The Board notes that also on appeal was the issue of an 
increased rating for post-traumatic stress disorder (PTSD).  
However, as a 100 percent evaluation for PTSD was granted by 
April 2001 rating decision, that issue is no longer before 
the Board.  See Grantham v. Brown, 114 F. 3d 1156 (Fed. Cir. 
1997) (holding that an issue is moot when the full benefit 
sought is granted).


FINDING OF FACT

The veteran's right ankle disability is manifested by no more 
than pain, crepitation, snapping, chronic muscular fatigue, 
tenderness, and limitation of motion.


CONCLUSIONS OF LAW

1.  VA fulfilled the notice, assistance, and other 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2002).

2.  The schedular criteria for a rating of 10 percent for a 
right ankle disability have been met.  38 U.S.C. §§ 1155, 
5107(b) (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5271 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VCAA provides that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate a 
claim for benefits unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
VA may defer providing assistance pending the submission by 
the claimant of essential information missing from the 
application.  38 U.S.C. § 5103A (2002).

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
this issue.  Thus, the Board believes that all relevant 
evidence which is available has been obtained.  The veteran 
and his representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf.  
Further, he and his representative have been notified of the 
evidence needed to establish the benefit sought, and he has 
been advised regarding his and VA's respective 
responsibilities as to obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.

The Board notes that VA has obtained all treatment records 
identified by the veteran, arranged for relevant and 
comprehensive medical examinations, and notified the veteran 
of all pertinent law and regulations and other material 
information via November 2000 statement of the case and April 
2001 supplemental statement of the case.  Furthermore, 
although sent to the veteran with respect to an unrelated 
claim for increase, an August 2001 letter explained the 
provisions of VCAA as well as his rights and responsibilities 
under it.

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  VA has satisfied, as far as 
practicably possible, the notice, assistance, and other 
requirements of VCAA, and any further action would only serve 
to burden VA with no foreseeable benefits flowing to the 
veteran.  Id.; Soyini, supra.

Factual Background 

By May 1977 decision, the RO granted service connection for a 
left foot disability and assigned it a noncompensable 
evaluation.  By January 1991 rating decision, the RO 
increased the rating for that disability to 10 percent.

In April 1999, the veteran filed claims of service connection 
for a low back disability and a right ankle disability, 
claimed as secondary to his service-connected left foot 
disability.

On October 1999 VA orthopedic examination, the examiner noted 
that the veteran suffered a near amputation of his left foot 
in service due to a motorcycle accident.  Since that time, 
his gait was abnormal.  On examination, he complained of 
right ankle pain and cramping in the right calf and right 
thigh.  He reported crepitation and snapping in the right 
ankle joint.  There was no motion loss, but there was chronic 
muscular fatigue.  The veteran also complained of low back 
pain resulting from his left ankle injury.  Low back range of 
motion was intact, and there was no weakness or 
incoordination associated with flare-ups of low back pain.  
He used neither a brace nor a cane.  On objective 
examination, there was some spasm in the left paraspinous 
musculature, tenderness of the paraspinous musculature at the 
rhomboidal area and in the left thoracolumbar junction area.  
The right ankle was slightly tender.  There was no swelling.  
He had five degrees of dorsiflexion and 30 degrees of plantar 
flexion.  No instability was noted.  A computed tomography 
scan revealed degenerative changes at L1-2 and degenerative 
joint disease at L2-3.  The diagnoses were chronic 
ligamentous strain of the right ankle and chronic lumbar 
strain superimposed on degenerative joint and degenerative 
disc disease.

A January 2000 VA progress note indicated a diagnosis of 
chronic right ankle pain due to trauma and scarring without 
significant degenerative arthritis and no instability.

An April 2000 VA progress note indicated loss of the lordotic 
curve and there was evidence of disc protrusion at L5-S1.

By March 2000 decision, the RO granted service connection for 
chronic lumbar strain, and rated it 10 percent disabling, and 
granted service connection for right ankle chronic 
ligamentous strain, and evaluated it zero percent disabling.

On June 2000 VA neurologic examination, the examiner noted 
degenerative changes at L1-2.  There was L5-S1 spondylosis.  
The veteran denied numbness, tingling, and radiating pain.  
However, he stated that he could not bend over due to low 
back pain.  The examiner noted reduced hip flexors and 
quadriceps range of motion.  Physical therapy was 
recommended.

In May 2001, a VA physician stated that difficulties related 
to the veteran's feet, legs, and degenerative arthritis of 
his back were not likely to improve with time.

Law and Regulations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C. § 1155; 38 C.F.R. § 4.1 (2002).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2002), 
which require the evaluation of the complete medical history 
of the veteran's condition.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(2002).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2002).

In cases where an initially assigned disability evaluation 
has been disagreed with, it is possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  Fenderson 
v. West, 12 Vet. App. 119, 126-28 (1999).

Pyramiding, that is rating the same disability, or the same 
manifestation of a disability, under different diagnostic 
codes, is to be avoided when rating a veteran's service-
connected disabilities.  38 C.F.R. § 4.14.  It is possible 
for a veteran to have separate and distinct manifestations 
from the same injury which would permit rating under several 
diagnostic codes.  The critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlaps the symptomatology of 
the other condition.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  

In determining the proper rating to be assigned a given 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be error 
as a matter of law.  Massey v. Brown, 7 Vet. App. 204 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  However, the 
assignment of a particular diagnostic code is completely 
dependent on the facts of a particular case.  Butts v. Brown, 
5 Vet. App. 532 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  See Tedeschi v. Brown, 7 
Vet. App. 411 (1995).  

In determining the degree of limitation of motion, 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 (2002) are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  

As to joints, in particular, the factors of disability reside 
in reductions of normal excursion of movements in different 
planes.  Inquiry will be directed to more or less than normal 
movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Schedule is to recognize actually painful, 
unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.  

The Court has been held that consideration of functional loss 
due to pain is not required when the current rating is the 
maximum disability rating available for limitation of motion.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  When the positive and negative 
evidence relating to a veteran's claim are in approximate 
balance, the veteran prevails.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.

Analysis

The veteran's right ankle disability has been granted a 
noncompensable rating under Diagnostic Code 5271 pertaining 
to limitation of motion of the ankle.  Under that code, a 10 
percent rating is warranted for moderate limitation of motion 
and a maximum 20 percent rating is warranted where limitation 
of motion is marked.  38 C.F.R. § 4.71a (2002).  Normal ankle 
range of motion is 20 degrees of dorsiflexion and 45 degrees 
of plantar flexion.  38 C.F.R. § 4.71, Plate II.

The veteran's right ankle disability is manifested by pain, 
crepitation, snapping, chronic muscular fatigue, tenderness, 
as well as five degrees of dorsiflexion and 30 degrees of 
plantar flexion.  However, the evidence indicates that he 
suffers no other motion loss, instability, swelling, or 
significant degenerative arthritis.  Thus, pursuant to the 
foregoing criteria, due to limitation of plantar flexion and 
dorsiflexion in addition to other symptoms, a 10 percent 
rating is warranted.  38 C.F.R. § 4.71a, Code 5271, Plate II.  
A 20 percent evaluation is unwarranted because limitation of 
right ankle range of motion is not marked.  The veteran is 
able to walk, and the evidence indicates that he does not use 
a cane.  Furthermore, symptoms that tend to contribute to 
marked ankle limitation of motion, such as swelling and 
degenerative arthritis are absent.  The Board notes too that 
the veteran would presumably suffer from instability of the 
right ankle if limitation of right ankle motion were marked.  

Codes 5270 and 5272 pertaining to ankylosis of the ankle and 
ankylosis of the subastragalar and tarsal joints, 
respectively, are inapplicable because the evidence does not 
suggest the presence of ankylosis.  38 C.F.R. § 4.71a.  
Furthermore, Code 5273 pertaining to malunion of the os 
calcis or astragalus is inapplicable because the veteran did 
not suffer right ankle breakage.  Id.  Similarly, Code 5274 
pertaining to astragalectomies is inapplicable as the veteran 
did not undergo a right ankle astragalectomy.  Id.

The Board has considered application of 38 C.F.R. §§ 4.40 and 
4.45 in light of the Court's ruling in DeLuca, supra.  The 
provisions of 38 C.F.R. § 4.59 have also been considered.  In 
that regard, the veteran has complained of pain and 
fatigability of the right ankle.  The Board recognizes that 
clinicians have noted the presence of pain as well as 
weakness and the like.  However, the Board finds that an 
additional evaluation for pain and limitation of function 
under these codes is not appropriate in this instance.  The 
veteran has already been compensated for right ankle 
limitation of motion under Code 5271.  The Board took pain 
and other symptomatology into account when assigning that 
evaluation.  Thus, he has already been compensated for 
functional loss and painful motion.  38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca, supra.  The rating schedule may not be employed 
as a vehicle for compensating a claimant twice or more for 
the same symptomatology; such a result would overcompensate 
him for the actual impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.14.

As apparent from the foregoing, the Board has considered the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4 (2001) whether or not raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis on which to assign a higher 
disability evaluation in that the veteran manifests no 
separate and distinct symptoms of a right ankle disability 
not contemplated in the currently assigned 10 percent rating 
permitted under the Schedule.  

As the evidence weighing in favor of the veteran and that 
against his claim for increased rating for a right ankle 
disability is at least in relative equipoise, the benefit of 
the doubt must be resolved in the veteran's favor.  38 U.S.C. 
§ 5107(b).


ORDER

An evaluation of 10 percent for a right ankle disability is 
granted.


		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

